Case: 5:21-cv-00203-REW-EBA Doc#:16 Filed: 07/21/21 Page: 1 of 5 - Page ID#: 230

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CENTRAL JERSEY CONSTRUCTION

EQUIPMENT SALES, LLC,
Civil Action No. 20-19784 (MAS) (DEA)

Plaintiff,
MEMORANDUM ORDER

LBX COMPANY LLC,
Defendant.

 

 

This matter comes before the Court upon Defendant LBX Company LLC’s (“Defendant”)
Motions to Transfer or, alternatively, to Dismiss Plaintiff Central Jersey Construction Equipment
Sales, LLC’s (“Plaintiff”) Complaint. (ECF Nos. 5, 6.) Plaintiff opposed (ECF No. 11) and
Defendant replied (ECF No. 15). The Court has carefully considered the parties’ submissions and
decides the matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set
forth herein, Defendant’s Motion to Transfer is granted.

L BACKGROUND

In this case, Plaintiff alleges that Defendant wrongfully terminated the parties’ dealer
agreement after having induced Plaintiff into leasing “a site to be used solely for purposes of the
sale of [Defendant’s] equipment parts and service[s].”! (Compl. J] 11-19, Ex. A to Notice of
Removal, ECF No. 1-1.) The agreement contains both Kentucky choice-of-law and Kentucky

forum-selection provisions. (/d. at *29,* § 16.3.) The forum-selection provision provides that

 

' Plaintiff is a New Jersey limited liability company that sells and leases construction equipment.
(Compl. {[ 1.) Defendant is a Kentucky limited liability company whose sole member is a
corporation organized under the laws of Illinois. (Notice of Removal 5, ECF No. 1.)

* Page numbers preceded by an asterisk refer to the page number on the ECF header.
Case: 5:21-cv-00203-REW-EBA Doc#:16 Filed: 07/21/21 Page: 2 of 5 - Page ID#: 231

“[Plaintiff] agrees that it will bring any litigation arising out of this Agreement or the transaction
contemplated thereby, exclusively in the state courts in the County of Fayette, Commonwealth of
Kentucky, or in the United States District for the Eastern District of Kentucky|.]” Ud.)

On November 3, 2020, Plaintiff filed a three-count action against Defendant in the
Superior Court of New Jersey. Count One asserts a claim for breach of contract; Count Two asserts
a claim for unjust enrichment; and Count Three asserts a violation of New Jersey’s Racketeer
Influenced and Corrupt Organizations Act. (Compl. *8-12.) Defendant removed the matter to this
Court on December 18, 2020. (See Notice of Removal.) Shortly thereafter, Defendant moved to
dismiss or, alternatively, transfer the case to the Eastern District of Kentucky.

Il. DISCUSSION

Section 1404(a) provides that “[fJor the convenience of parties and witnesses, in the interest
of justice, a district court may transfer any civil action to any other district or division where it
might have been brought or to any district or division to which all parties have consented.” 28
U.S.C. § 1404(a). Where a valid forum-selection clause exists, the traditional Section 1404(a)
analysis is modified in three ways. In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48,
57 (3d Cir. 2018) (citing Atl. Marine Constr. Co. v. U.S. Dist. Ct., 571 U.S. 49, 64 (2013). “First,
no weight is given to the plaintiff's choice of forum.” /d. (citing Atl. Marine, 571 U.S. at 64).
Second, the district court only considers the public interest factors—rather than in conjunction
with the private interest factors. Id. (citing Atl. Marine, 571 U.S. at 64). Third, when a case is
transferred due to a forum-selection clause, “a [Section] 1401(a) transfer of venue will not carry
with it the original venue’s choice-of-law rules.” Jd. (citing Atl. Marine, 571 U.S. at 64).
““[B]ecause the public interest factors .. . ‘will rarely defeat a transfer motion, the practical result

is that forum-selection clauses should control except in unusual cases.” /d. (quoting Atl. Marine,
Case: 5:21-cv-00203-REW-EBA Doc#:16 Filed: 07/21/21 Page: 3 of 5 - Page ID#: 232

571 U.S. at 64), Thus, “‘[iJn all but the most unusual cases,’ the parties will be held to their
bargained-for choice of forum.” /d. 57-58 (quoting Atl. Marine, 571 U.S. at 66).

A. The Forum-Selection Clause Is Enforceable

‘“{FJjorum selection clauses are ‘prima facie valid and should be enforced unless
enforcement is shown by the resisting party to be ‘unreasonable’ under the circumstances.” Foster
v. Chesapeake Ins., 933 F.2d 1207, 1219 (3d Cir. 1991) (citing Bremen v. Zapata Off-Shore Co.,
407 U.S. 1, 10 (1907)). That is, the forum-selection clause will be enforced unless the party
Opposing enforcement establishes “(1) that it is a result of fraud or overreaching, (2) that
enforcement would violate a strong public policy of the forum, or (3) that enforcement would in
the particular circumstances of the case result in litigation in a jurisdiction so seriously
inconvenient as to be unreasonable.” Coastal Steel Corp. v. Tilghman Wheelabrator Ltd., 709 F.2d
190, 202 (3d Cir. 1983). “[I]n attempting to make the requisite showing, the opposing party bears
‘a heavy burden of proof.’” Mucciariello v. Viator, Inc., No. 18-14444, 2019 WL 4727896, at *3
(D.N.J. Sept. 27, 2019) (quoting Bremen, 407 U.S. at 17).

Here, Plaintiff does not claim that enforcing the clause would violate public policy or that
Defendant obtained the clause through fraud or overreaching. Plaintiff does seem to suggest that
Defendant was in a superior position when stating that “[u]pon information and belief [Defendant]
had an attorney prepare the [agreement]” while “[Plaintiff] was not represented by counsel nor did
[Plaintiff] have [the agreement] reviewed by an attorney.” (Def.’s Opp’n Br. 2, ECF No. 11.) But
that argument is of no moment, particularly where, as here, Plaintiff is a sophisticated entity that
has been in business since 2003 and, by its own account, entered into the agreement “[a]fter
negotiations and discussions with [Defendant].” (Compl. *5, [ 3, Mennona Certif. *11, [ 3); see

Jun Zhang v. Gain Cap. Holdings, Inc., 2021 WL 2103233, at *7 (D.N.J. May 25, 2021) (“[florum
Case: 5:21-cv-00203-REW-EBA Doc#:16 Filed: 07/21/21 Page: 4 of 5 - Page ID#: 233

selection clauses are routinely upheld, even in situations involving adhesion contracts, unequal
bargaining power, and the absence of negotiations over the clause” (citation omitted)). Finally,
Plaintiff does not appear to allege that enforcing the clause could result in litigation in a jurisdiction
so seriously inconvenient as to be unreasonable. In fact, Plaintiff’s partner/general manager, who
co-founded the company and signed the dealer agreement, asserted that he has “made many trips
to Kentucky to train [his] employees” with Defendant. (Mennona Certif. *15, 31.) On these facts,
the Court finds that Plaintiff fails to meet its heavy burden of showing that the forum-selection
clause is unreasonable. The Court, therefore, finds that the clause is valid and enforceable.

B. The Public Interest Factors Weigh in Favor of Transfer

Courts consider the following six public interest factors when determining whether transfer
is warranted: (1) enforceability of the judgment; (2) practical considerations that could make the
trial easy, expeditious, or inexpensive; (3) relative administrative difficulty resulting from court
congestion; (4) local interest in deciding the controversy; (5) public policies of the fora; and (6) the
court’s familiarity with applicable state law in diversity cases. Jumara v. State Farm Ins. Co., 55
F.3d 873, 879-80 (3d Cir. 1995). Once again, because the forum-selection clause is valid and
enforceable, no weight is given to Plaintiff’s choice to file in this District. In re McGraw-Hill, 909
F.3d at 57 (citing Atl. Marine, 571 U.S. at 64).

The public interest factors weigh in favor of transfer. The first factor is neutral because a
judgment from this District or the Eastern District of Kentucky “could easily be registered in
another district.” SJ Power LLC v. Pathway Holdings Mgmt. V, LLC, No. 15-6101, 2016 WL
7130920, at *9 (D.N.J. Dec. 7, 2016). The second factor also appears neutral, as neither party has
identified any practical considerations that tip in favor of, or against, transfer. The sixth factor is

neutral at best because the agreement contains a Kentucky choice-of-law provision. The fourth
Case: 5:21-cv-00203-REW-EBA Doc#:16 Filed: 07/21/21 Page: 5 of 5 - Page ID#: 234

factor is also neutral at best because although New Jersey may have an interest in resolving contract

disputes involving its residents, the agreement at issue contains a valid Kentucky forum-selection

clause, which “should be given controlling weight in all but the most exceptional cases.” A?

Marine, 571 U.S. at 63. “To that end, the fifth factor weighs in favor of [transfer] because of New

Jersey .. . public policy in favor of enforcing contractual provisions, including forum selections

clauses.” Mancuso v. L’Oréal, Inc., No. 20-5701, 2021 WL 365228, at *6 (D.N.J. Feb. 1, 2021).

In addition, the third factor weighs in favor of transfer because “this District is facing a judicial

emergency ... which only further contributes to the court’s congestion.” Fin. Resources Fed.

Credit Union v. Alloya Corp. Fed. Credit Union, No. 61-80, 2021 WL 268176, at *8 (D.N.J. Jan,

27, 2021). On balance, the public interest factors weigh strongly in favor of transferring this matter

to the Eastern District of Kentucky.’ Accordingly,

i

IT IS on this <2.) day of July 2021, ORDERED that:

1.

2.

Defendant’s Motion to Transfer (ECF No. 6) is GRANTED.

Defendant’s Motion to Dismiss (ECF No. 5) is DENIED as moot.

The Clerk shall transfer this action to the United States District Court for the
Eastern District of Kentucky.

The Clerk shall close this case.

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

> Having found that transfer is warranted, the Court declines to address Defendant’s Motion to
Dismiss. See Salovaara v. Jackson Nat'l Life Ins. Co., 246 F.3d 289, 299 (3d Cir. 2001) (noting
“it makes better sense, when venue is proper but the parties have agreed upon a not-unreasonable
forum selection clause that points to another federal venue, to transfer rather than to dismiss”).
